DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Claims 1, 6, 20, 27, and 29 have been amended and claims 4, 5, 23, and 24 have been cancelled.
4.	Applicant’s arguments with respect to claim(s) 1-7 and 19-31 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 3, 19-20, 22, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey U.S. 2016/0058495 (herein referred to as “Twomey”), and in view of Johnson U.S. 2017/0119455 (herein referred to as “Johnson”) and Kessler U.S. 2017/0224321 (herein referred to as “Kessler”).
7.	Regarding Claim 1, Twomey teaches a tissue removal system (para 0009), comprising: 
	An electrosurgical generator including an active electrode port and a return electrode port (Fig. 1 ref num 300, para 0025-0026 and 0029);
	An active electrode device configured to connect to the active electrode port (para 0025); and
	A return tissue guard configured to connect to the return electrode port (ref num 400, para 0035);
	An inwardly-facing surface of the return tissue guard (Fig. 1, ref num 400, para 0035) includes a first electrically conductive portion (para 0031, Fig. 1) configured to connect to the return electrode port (ref num 416, Fig. 1) and a second electrically-conductive portion configured to connect to the return electrode port (para 0031, the two areas are connected at ref num 410, and then connected through cable 416).
	Twomey fails to teach the return tissue guard defining a proximal opening at its proximal end, a distal opening at its distal end, and an intermediate waist portion between the proximal end and the distal end, wherein a diameter of the intermediate waist portion is less than a diameter of the proximal opening and a diameter of the distal opening, and the first electrically-conductive portion is electrically isolated from the 
	Johnson teaches a tissue removal system (Fig. 1), in which a return tissue guard (Fig. 1, ref num 130) contains an electrically conductive layer on the inside surface (para 0062 “an electrically conductive layer to the inside surface of bag 130…this conductive layer would act as the return electrode and can be constructed in a geometrically pattern to separate the return from the wires 140”).  As shown in an additional embodiment, Johnson teaches the plurality of returns (Fig. 14, return 614 and return cable 618) in which are electrically isolated from one another (para 0088 “return will be connected to the appropriate return electrode...and will be isolated by separation and insulated materials”) and reside within the tissue guard (as shown in Fig. 14).  While these returns are located anywhere from the surface of the guard, integrated within the layers of the guard, or in contact with the tissue (para 0053), they act as a return for the electrodes that are delivering the energy to the tissue (para 0053, 0062), and are isolated in order to reduce heat at the tissue return site (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Twomey and included that the return tissue guard have a plurality of returns that are electrically isolated from one another in order to provide a return terminal as energy is delivered as well as reduce heat at the tissue target site.
	While Johnson teaches an opening in the tissue guard (Fig. 1, ref num 100 see the opening), Johnson fails to teach the return tissue guard defining a proximal opening at its proximal end, a distal opening at its distal end, and an intermediate waist portion 
	However, Kessler teaches the guard (Fig. 2, ref num 28) defining a proximal opening at its proximal end (Fig. 6, ref num 34 the top has an opening), a distal opening at its distal end (Fig. 6, ref num 36, the bottom has an opening), and an intermediate waist portion between the proximal end and the distal end (Fig. 6, ref num 32), wherein a diameter of the intermediate waist portion is less than a diameter of the proximal opening and a diameter of the distal opening (Fig. 6, see how the top and bottom diameters are greater than the intermediate section of the guard).  The diameters are larger at the proximal and distal ends in order to secure the guard within the device so that it serves to protect the bag and desired tissue through the treatment (para 0278).  The guard also has two openings in order to easily advance the desired tools through the system to the target area (para 0278, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order for the guard to contain a top and bottom opening, as well as be sized in order to secure the guard within the tissue and allow for easy advancement of the proper tools to the desired location.

8.	Regarding Claim 3, Twomey fails to teach the return tissue guard defines an hourglass cross-section configuration.
However, Kessler teaches the return tissue guard defines an hourglass cross-section configuration (para 0323 “the shield 200 guards the tissue”, para 0329 “the 

9.	Regarding Claim 19, Twomey teaches the active electrode device is a monopolar electrosurgical pencil (Fig. 1, ref num 100).

10.	Regarding Claim 20, Twomey teaches a tissue removal system (para 0009), comprising:
An active electrode device configured to connect to an active electrode port of an electrosurgical generator (Fig. 1 ref num 300, para 0025-0026 and 0029); and
A return tissue guard configured to connect to a return electrode port of the electrosurgical generator (ref num 400, para 0035),
An inwardly-facing surface of the return tissue guard (Fig. 1, ref num 400, para 0035) includes a first electrically conductive portion (para 0031, Fig. 1) configured to connect to the return electrode port (ref num 416, Fig. 1) and a second electrically-conductive portion configured to connect to the return electrode port (para 0031, the two areas are connected at ref num 410, and then connected through cable 416).
Twomey fails to teach the return tissue guard defining a proximal opening at its proximal end, a distal opening at its distal end, and an intermediate waist portion between the proximal end and the distal end, wherein a diameter of the intermediate 
Johnson teaches a tissue removal system (Fig. 1), in which a return tissue guard (Fig. 1, ref num 130) contains an electrically conductive layer on the inside surface (para 0062 “an electrically conductive layer to the inside surface of bag 130…this conductive layer would act as the return electrode and can be constructed in a geometrically pattern to separate the return from the wires 140”).  As shown in an additional embodiment, Johnson teaches the plurality of returns (Fig. 14, return 614 and return cable 618) in which are electrically isolated from one another (para 0088 “return will be connected to the appropriate return electrode...and will be isolated by separation and insulated materials”) and reside within the tissue guard (as shown in Fig. 14).  While these returns are located anywhere from the surface of the guard, integrated within the layers of the guard, or in contact with the tissue (para 0053), they act as a return for the electrodes that are delivering the energy to the tissue (para 0053, 0062), and are isolated in order to reduce heat at the tissue return site (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Twomey and included that the return 
	While Johnson teaches an opening in the tissue guard (Fig. 1, ref num 100 see the opening), Johnson fails to teach the return tissue guard defining a proximal opening at its proximal end, a distal opening at its distal end, and an intermediate waist portion between the proximal end and the distal end, wherein a diameter of the intermediate waist portion is less than a diameter of the proximal opening and a diameter of the distal opening, wherein the return tissue guard is configured for positioning within an opening in tissue such that the outwardly-facing surface of the return tissue guard abuts the tissue when the return tissue guard is positioned within the opening in tissue, and wherein the active electrode device is configured for insertion through the return tissue guard into an internal surgical site.
	However, Kessler teaches the guard (Fig. 2, ref num 28) defining a proximal opening at its proximal end (Fig. 6, ref num 34 the top has an opening), a distal opening at its distal end (Fig. 6, ref num 36, the bottom has an opening), and an intermediate waist portion between the proximal end and the distal end (Fig. 6, ref num 32), wherein a diameter of the intermediate waist portion is less than a diameter of the proximal opening and a diameter of the distal opening (Fig. 6, see how the top and bottom diameters are greater than the intermediate section of the guard), wherein the return tissue guard is configured for positioning within an opening in tissue such that the outwardly-facing surface of the return tissue guard abuts the tissue when the return tissue guard is positioned within the opening in tissue (Fig. 1, ref num 28 outward 

11.	Regarding Claim 22, Twomey fails to teach the return tissue guard defines an hourglass cross-section configuration.
However, Kessler teaches the return tissue guard defines an hourglass cross-section configuration (para 0323 “the shield 200 guards the tissue”, para 0329 “the shield 200 has a C-shaped or hourglass overall outer shape”).  The guard takes on this shape in order to facilitate guiding and moving the targeted tissue as needed for the treatment.  Therefore, it would have been obvious to one of ordinary skill in the art 

12.	Regarding Claim 26, Twomey teaches the active electrode device is a monopolar electrosurgical pencil (Fig. 1, ref num 100).

13.	Regarding Claim 27, Twomey teaches a monopolar electrosurgical pencil (Fig. 1, ref num 100) configured to connect to an active monopolar port of an electrosurgical generator (cable 112 connects to ref num 300, Fig. 1), the monopolar electrosurgical pencil configured to apply electrosurgical energy received from the electrosurgical generator to tissue to cut tissue (para 0025-0026).
Twomey fails to teach a tissue guard configured for positioning within an opening in tissue, the tissue guard including an inner surface defining a passageway therethrough, the tissue guard defining a proximal opening at is proximal end, a distal opening at its distal end, and an intermediate waist portion between the proximal end and the distal end, wherein a diameter of the intermediate waist portion is less than a diameter of the proximal opening and a diameter of the distal opening, the tissue guard including a first electrically-conductive portion disposed on the inner surface and a second electrically-conductive portion disposed on the inner surface and electrically isolated form the first electrically-conductive portion, the first and second electrically-conductive portions configured to connect to a return monopolar port of the electrosurgical generator to return electrosurgical generator to return electrical energy from tissue to the electrosurgical generator. 

	While Johnson teaches an opening in the tissue guard (Fig. 1, ref num 100 see the opening), Johnson fails to teach the return tissue guard defining a proximal opening at its proximal end, a distal opening at its distal end, and an intermediate waist portion between the proximal end and the distal end, wherein a diameter of the intermediate 
	However, Kessler teaches the guard (Fig. 2, ref num 28) defining a proximal opening at its proximal end (Fig. 6, ref num 34 the top has an opening), a distal opening at its distal end (Fig. 6, ref num 36, the bottom has an opening), and an intermediate waist portion between the proximal end and the distal end (Fig. 6, ref num 32), wherein a diameter of the intermediate waist portion is less than a diameter of the proximal opening and a diameter of the distal opening (Fig. 6, see how the top and bottom diameters are greater than the intermediate section of the guard).  The diameters are larger at the proximal and distal ends in order to secure the guard within the device so that it serves to protect the bag and desired tissue through the treatment (para 0278).  The guard also has two openings in order to easily advance the desired tools through the system to the target area (para 0278, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order for the guard to contain a top and bottom opening, as well as be sized in order to secure the guard within the tissue and allow for easy advancement of the proper tools to the desired location.

14.	Regarding Claim 28, Twomey teaches the electrosurgical generator including the active monopolar port and the return monopolar port (para 0029 “electrosurgical energy source 300 may be configured to interface with any suitable electrosurgical instrument (e.g. a monopolar instrument, return electrode…)”).


However, Kessler teaches the return tissue guard defines an hourglass cross-section configuration (para 0323 “the shield 200 guards the tissue”, para 0329 “the shield 200 has a C-shaped or hourglass overall outer shape”).  The guard takes on this shape in order to facilitate guiding and moving the targeted tissue as needed for the treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have modified Twomey and included the hourglass configuration in order to guide the target tissue during treatment.

16.	Claims 2, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey, Johnson, and Kessler, and in view of Heard U.S. 9,028,490 (herein referred to as “Heard”).
17.	Regarding Claim 2, Twomey teaches the return tissue guard (para 0035) contains conductive material and a return line, or cable, (ref num 416) couples to conductive material to the electrosurgical generator (ref num 300, see para 0031).
Twomey fails to teach the return tissue guard includes an electrically-insulative proximal portion, and at least partially electrically-conductive distal portion.
However, Heard teaches the return tissue guard (ref num 200) includes an electrically-insulative proximal portion (ref num 226, “insulating sheath”), and at least partially electrically-conductive distal portion (ref num 215, the back part of ref num 200 do not have an insulative covering).  The insulating material reduces thermal conduction from the electrode tip while applying the needed function (Col. 3 lines 5-10), whereas 

18.	Regarding Claim 21, Twomey teaches the return tissue guard (para 0035) contains conductive material and a return line, or cable, (ref num 416) couples to conductive material to the electrosurgical generator (ref num 300, see para 0031).
Twomey as modified fails to teach the return tissue guard includes an electrically-insulative proximal portion, and at least partially electrically-conductive distal portion.
However, Heard teaches the return tissue guard (ref num 200) includes an electrically-insulative proximal portion (ref num 226, “insulating sheath”), and at least partially electrically-conductive distal portion (ref num 215, the back part of ref num 200 do not have an insulative covering).  The insulating material reduces thermal conduction from the electrode tip while applying the needed function (Col. 3 lines 5-10), whereas the conductive portion facilitates delivery of electrosurgical energy to the surgical site (Col. 6, lines 32-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Twomey in order to incorporate that the return tissue electrode contained both an insulative and conductive section for the delivery of electrosurgical energy to the device while preventing overheating of the area.

19.	Regarding Claim 29, Twomey teaches an inwardly-facing surface of the return tissue guard (Fig. 1, ref num 400, para 0035) includes a first electrically conductive portion (para 0031, Fig. 1) configured to connect to the return electrode port (ref num 416, Fig. 1) and a second electrically-conductive portion configured to connect to the return electrode port (para 0031, the two areas are connected at ref num 410, and then connected through cable 416).
Twomey fails to teach a proximal portion of the inner surface of the tissue guard is electrically-insulative and wherein a distal portion of the inner surface of the tissue guard includes a first and second electrically conductive portions.
However, Heard teaches the return tissue guard (ref num 200) includes an electrically-insulative proximal portion (ref num 226, “insulating sheath”), and at least partially electrically-conductive distal portion (ref num 215, the back part of ref num 200 do not have an insulative covering).  The insulating material reduces thermal conduction from the electrode tip while applying the needed function (Col. 3 lines 5-10), whereas the conductive portion facilitates delivery of electrosurgical energy to the surgical site (Col. 6, lines 32-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Twomey in order to incorporate that the return tissue electrode contained both an insulative and conductive sections and configured them where the insulative was in the proximal position and conductive in the distal position for the delivery of electrosurgical energy to the device while preventing overheating of the area.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Twomey, Johnson, and Kessler, and in view of Wiener U.S. 2017/0000553 (herein referred to as “Weiner”).
21.	Regarding Claim 6, Twomey teaches the electrosurgical generator (Fig. 1, ref num 300)
Twomey fails to teach the generator is configured to monitor impedance between the first and second electrically-conductive portions and disable energy output from the active electrode port when the impedance is below a set point.
However, Wiener teaches the electrosurgical generator (Fig. 7, ref num 400) is configured to monitor impedance between the first and second electrically-conductive portions (ref num 444, Fig. 7, para 0156, “the conductive portion of the clamp arm assembly”).  Wiener also teaches a model of the generator monitoring the impedance (Fig. 52) and when the impedance is not consistent with low impedance tissue (para 0244) there is a stop to the application of the energy to the device (para 0244, Fig. 52).  By monitoring the impedance to determine when the stop the energy to the device, this determines when the target tissue should be cut and sealed or terminated (para 0009, abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Twomey to incorporate the generator to monitor impedance and disable energy from the device when the impedance was below a certain threshold in order to determine when the target tissue should be cut or the device be terminated.

s 7, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey, Johnson, and Kessler, and in view of Keppel U.S. 2010/0318080 (herein referred to as “Keppel”).
23.	Regarding Claim 7, Twomey fails to teach the return tissue guard includes a resistor circuit configured to override return electrode monitoring of the electrosurgical generator.
Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 "the diode-resistor block 202 shunts the current around the patient 214" and para 0031 "the energy in the arc is shunted by the resistors"). The generator controls how much energy is delivered to the patient on a "per arc basis" (para 0033). However, the resistor (ref num 202) is present to shunt the energy provided by the generator in order to control the thermal spread during treatment (para 0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Twomey and include a resistor circuit that overrides the monitoring of the electrosurgical generator in the return tissue guard in order to control the current delivered to the tissue.

24.	Regarding Claim 25, Twomey as modified fails to teach the return tissue guard includes a resistor circuit configured to override return electrode monitoring of the electrosurgical generator.
Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 "the diode-

25.	Regarding Claim 31, Twomey as modified fails to teach the return tissue guard includes a resistor circuit configured to override return electrode monitoring of the electrosurgical generator.
Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 "the diode-resistor block 202 shunts the current around the patient 214" and para 0031 "the energy in the arc is shunted by the resistors"). The generator controls how much energy is delivered to the patient on a "per arc basis" (para 0033). However, the resistor (ref num 202) is present to shunt the energy provided by the generator in order to control the thermal spread during treatment (para 0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Twomey and include a resistor circuit that overrides the monitoring of the .

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794